          Case 3:16-cv-05993-BHS-DWC Document 168 Filed 10/05/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10      CHARLES V. REED,
                                                        CASE NO. 3:16-CV-5993-BHS-DWC
11                            Plaintiff,
                                                        ORDER
12               v.

13      G. STEVEN HAMMOND, et al.,

14                            Defendants.

15

16          The District Court has referred this 42 U.S.C. § 1983 action to United States Magistrate

17 Judge David W. Christel. On September 9, 2020, Defendants filed a Third Motion for Summary

18 Judgment. Dkt. 160. Defendants’ Third Motion for Summary Judgment is currently noted for the

19 Court’s consideration on October 2, 2020. See id.

20          On September 15, 2020, a related case, Reed v. Kariko, et al., 3:20-cv-05580-BHS-DWC

21 (hereinafter “Reed II”), was reassigned to the Honorable Benjamin H. Settle and referred to the

22 undersigned magistrate judge. See Reed II at Dkt. 11; docket entry dated September 29, 2020.

23 Currently pending in Reed II is Plaintiff’s Motion to Reassign Case and Join Claims with this

24


     ORDER - 1
          Case 3:16-cv-05993-BHS-DWC Document 168 Filed 10/05/20 Page 2 of 2




 1 action. See Reed II at Dkt. 10. Plaintiff’s Motion is currently noted for November 6, 2020. See

 2 Dkt. 12.

 3         The Court’s ruling on Plaintiff’s Motion may impact how the Court rules on Defendants’

 4 Third Motion for Summary Judgment. Therefore, the Court directs the Clerk to re-note

 5 Defendants’ Third Motion for Summary Judgment (Dkt. 160) for December 6, 2020.

 6         Dated this 5th day of October, 2020.


                                                        A
 7

 8
                                                        David W. Christel
 9                                                      United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
